Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2011 (unaudited) (continued) a A portion or all of the security is on loan at September 30, 2011. b At September 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At September 30, 2011, the value of this security was $35,719,572, representing 1.53% of net assets. d Non-income producing. e See Note 4 regarding restricted securities. f See Note 5 regarding holdings of 5% voting securities. g The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. h The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
